Name: Commission Regulation (EC) NoÃ 693/2007 of 20 June 2007 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Esrom (PGI)]
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  agricultural structures and production;  marketing
 Date Published: nan

 21.6.2007 EN Official Journal of the European Union L 160/10 COMMISSION REGULATION (EC) No 693/2007 of 20 June 2007 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Esrom (PGI)] THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1), and in application of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Denmark's application for the approval of amendments to the specification of the protected geographical origin Esrom registered on the basis of Commission Regulation (EC) No 1107/96 (2). (2) As the amendments in question were not found to be minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendments in the Official Journal of the European Union (3), in application of Article 6 of that Regulation. As no objections were notified to the Commission under Article 7 of Regulation (EC) No 510/2006, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union on 24 October 2006 (3) regarding the name in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 2156/2005 (OJ L 342, 24.12.2005, p. 54). (3) OJ C 256, 24.10.2006, p. 2. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses DENMARK Esrom (PGI)